AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON SEPTEMBER 1, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE TO ISSUER TENDER OFFER STATEMENT UNDER SECTION 13(e)(1) OF THE SECURITIES EXCHANGE ACT OF 1934 DELAWARE INVESTMENTS NATIONAL MUNICIPAL INCOME FUND (Name of Subject Company) DELAWARE INVESTMENTS NATIONAL MUNICIPAL INCOME FUND (Name of Filing Person (Issuer)) COMMON SHARES OF BENEFICIAL INTEREST, PAR VALUE $0.01 PER SHARE (Title of Class of Securities) 24610T108 (CUSIP Number of Class of Securities) David F. Connor, Esq., Secretary Delaware Investments National Municipal Income Fund 2005 Market Street
